 327 NLRB No. 1221NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Adtranz and Teamsters Local Union 528, affiliatedwith the International Brotherhood of Team-sters, AFLŒCIO.  Case 10-CA-31389February 16, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge filed on December 1, 1998, theGeneral Counsel of the National Labor Relations Boardissued a complaint on December 31, 1998, alleging that
the Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 10ŒRCŒ14860.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and
102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer admitting in part and deny-ing in part the allegations in the complaint.On January 20, 1999, the General Counsel filed a Mo-tion for Summary Judgment.  On January 21, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent failed to file aresponse.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on thebasis of its objections to the election in the underlyingrepresentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONThe Respondent is, and has been at all times materialherein, a Delaware corporation with an office and placeof business located in Atlanta, Georgia, where it is en-gaged in the operation and maintenance of the automatedGuideway Transit System at Hartsfield-Atlanta Interna-tional Airport.  The Respondent, during the 12-monthperiod preceding the issuance of the complaint, pur-chased and received goods valued in excess of $50,000directly from suppliers located outside the State of Geor-gia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held December 17, 1997, theUnion was certified on September 17, 1998, as the exclu-sive collective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regular part-time technicians, fieldservice engineers, plant buyers, maintenance and partsemployees at the Employer™s Atlanta Hartsfield facil-ity, excluding all temporary employees, office clericalemployees, guards and supervisors as defined by the
Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince September 22, 1998, the Union, by letter, has re-quested the Respondent to bargain, and, since September22, 1998, the Respondent has refused.  We find that this
refusal constitutes an unlawful refusal to bargain in vio-lation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after September 22, 1998, to bar-gain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understandingin a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co., DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Adtranz, Atlanta, Georgia, its officers,agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Teamsters Local Union528, affiliated with the International Brotherhood ofTeamsters, AFL-CIO, as the exclusive bargaining repre-sentative of the employees in the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment,
and if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time technicians, fieldservice engineers, plant buyers, maintenance and partsemployees at the Employer™s Atlanta Hartsfield facil-ity, excluding all temporary employees, office clericalemployees, guards and supervisors as defined by theAct.(b)  Within 14 days after service by the Region, post atits facility in Atlanta, Georgia, copies of the attachednotice marked ﬁAppendix.ﬂ1  Copies of the notice, onforms provided by the Regional Director for Region 10after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since September 22, 1998.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.                                                       1If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ   Dated, Washington, D.C.  February 16, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Teamsters LocalUnion 528, affiliated with the International Brotherhoodof Teamsters, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL , on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time technicians, fieldservice engineers, plant buyers, maintenance and partsemployees at our Atlanta Hartsfield facility, excluding
all temporary employees, office clerical employees,guards and supervisors as defined by the Act.ADTRANZ